                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DIVISION
                                  No. 5:14-CR-221-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
DEVONIBE K. BRANCHE,                           )
                                               )
                          Defendant.           )


       On April 9, 2020, Devonjee K. Branche (''Branche") moved prose for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5239-41 (2018) (codified as amended at 18 U.S.C. § 3582) and to appoint counsel [D.E. 191]. On

April 14, 2020, the court directed the Federal Public Defender to determine whether Branche would

qualify to seek a reduction of sentence [D.E. 192]. On April 14, 2020, Branch filed a second pro se

motion for compassionate release [D.E. 193]. On May 19, 2020, Branch filed a third pro se motion

for compassionate release [D.E. 194]. On June 17, 2020, Branch filed a fourth motion, through

counsel, for compassionate release [D.E. 197] and a memorandum in support [D.E. 198]. On July

1, 2020, the government responded in opposition [D.E. 203]. As explained below, the court denies

Branche's motions.

                                                   I.

       On May 20, 2015, pursuant to a written plea agreement, Branche pleaded guilty to conspiring

to distribute and to possess with the intent to distribute a quantity of heroin. See [D.E. 110, 111 ].

On October 23, 2015, the court held a sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR").          See [D.E. 130, 131, 132]; Fed. R. Crim. P.



            Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 1 of 6
32(i)(3)(A)-(B). The court calculated Branche's total offense level to be 29, his criminal history

category to be III, and his advisory guideline range to be 108 to 135 months' imprisonment. See

[D.E. 132] 1. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court

sentenced Branche to 108 months' imprisonment. See [D.E. 131 ]. Branche did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director ofthe Bureau of

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including: (A) serious medical

                                                  2

            Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 2 of 6
conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl .13 cmt n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (!) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially dimini~hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-


                                                    3

             Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 3 of 6
that "an extraordinary and compelling reason need not have been unforeseen at the time of the

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing 8.Tl inmate's

motio~ but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-l, 2020 WL 1874140, at •2 (M.D.N.C. Apr. 1S, 2020) (unpublished). In doing-so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and




                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                   - compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 4 of 6
the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

1889361, at •2 (E.D. Va. Apr. 16, 2020) (unpublished).

       Branche seeks compassionate release pursuant to section 3582(c)(1 )(A). In support, Branche

relies on the ''medical condition of the defendant" policy statement in application note l(A) to

U.S.S.G. § lBl.13 and the "other reasons" policy statement in application note l(D) to U.S.S.G. §

lBl.13. See [D.E. 191] 1; [D.E. 193] 1; [D.E. 194] 1; [D.E. 197] 1; [D.E. 198] 1. Specifically,

Branche cites the COVID-19 pandemic and his ''long history of asthma" [D.E. 198] 9-15.

       As a preUminary matter, the court assumes without deciding that Branche has exhausted all

adminiinrative remedies, or alternatively that the warden received Branche' s compassionate release

request and 30 days have elapsed from receipt. See 18 U.S.C. § 3582(c)(l)(A).

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Branche states that he

has asthma, he does not demonstrate that he is not going to recover. Accordingly, reducing

Branche's sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic coupled with his asthma and mother's and grandmother's health conditions

are extraordinary circumstances consistent with application note 1(D). Even so, the section 3553(a)

factors counsel against reducing Branche' s sentence. See United States v. Cham.bliss, 948 F.3d 691,

693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Branche engaged in serious criminal

conduct spanning over two years and was responsible for conspiring to distribute a large amount of

heroin. See Plea Ag. [D.E. 111] ,r S(b); cf. PSR fl 1-21. He belonged to a street gang in Henderson,

regularly sold heroin to roughly 30 addicts, and possessed a firearm throughout the conspiracy on

                                                 5

           Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 5 of 6
at least six occasions. See id. at ,r,r 10, 15, 17. Although Branche had no felony convictions before

his federal conviction, Branche's misdemeanor convictions include, inter alia, communicating

threats, possession of marijuana (three counts), larceny (three counts), trespassing, trespassing or

entering and remaining, possession of stolen goods, and carrying a concealed gun. See id. at ,r,r

23-34. Branche has also performed poorly on supervision. See id. at ,r,r 27, 32. Although Branche

has taken some positive steps while incarcerated, that fact does not warrant release. Cf. Pe,p_per v.

United States, 562 U.S. 476,480 (2011). Havingconsideredtheentirerecord, thestepsthattheBOP

has taken to address COVID-19, the section 3553(a) factors, Branche's arguments, and the need to

punish Branche for his criminal behavior, to incapacitate Branche, to promote respect for the law,

to deter others, and to protect society, the court declines to grant Branche's motions for

compassionate release. See, e.g., Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-

CR-28-BR, 2020 WL 205515, at •2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                 II.

        Ins~ the court DENIES Branche' s motions for compassionate release [D.E. 192, 193, 194,

197].

        SO ORDERED. This ..1_ day of August 2020.


                                                           JSC.DEVERID
                                                           United States District Judge




                                                  6

           Case 5:14-cr-00221-D Document 205 Filed 08/10/20 Page 6 of 6
